TRANSFER ORDER
KATHRYN H. VRATIL, Acting Chairman.
Before the Panel:* Pursuant to 28 U.S.C. § 1407, defendant E.I. du Pont de Nemours and Company (DuPont) moves to centralize this litigation in the Southern District of Ohio or, alternatively, in the Southern District of West Virginia. This litigation currently consists of twenty-six actions pending in the Southern District of Ohio and the Southern District of West Virginia, as listed on Schedule A.1
All of the responding parties agree that centralization is appropriate. In addition to DuPont, plaintiffs in twenty-five actions support centralization in the Southern District of Ohio. Plaintiffs in four potential tag-along actions in the Southern District of Ohio and the Southern District of West Virginia request centralization in the Southern District of West Virginia. Plaintiffs in another four potential tag-along actions seek centralization in the Eastern District of New York. Notably, every party supports centralization in the Southern District of Ohio, at least in the alternative, and several parties also suggest the Southern District of West Virginia as an alternative transferee forum.
On the basis of the papérs filed and the hearing session held, we find' that these actions involve common questions of fact, and that centralization under Section 1407 in the Southern District of Ohio will serve the convenience of the parties and witnesses and promote the just and efficient conduct of this litigation. All the actions are personal injury or wrongful death actions arising out of plaintiffs’ alleged ingestion of drinking water contaminated with a chemical, C-8 (also known as perfluorooctoanoic acid (PFOA) or ammonium peífluorooctanoate (APFO)), discharged from DuPont’s Washington Works Plant near Parkersburg, West Virginia. All of the plaintiffs in this litigation allege that they suffer or suffered from one or more of six diseases identified as potentially linked to C-8 exposure by a study conducted as part of a 2005 settlement between DuPont and a class of approximately 80,-000 persons residing in six water districts allegedly contaminated by C-8 from the Washington Works Plant. See Leach v. E.I. Du Pont de Nemours & Co., No. 01-C-608 (W.Va.Cir.Ct.). Centralization will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and conserve the resources, of the parties, their counsel and the judiciary.
Weighing all factors, we have selected the Southern District of Ohio as the transferee district for this litigation. All the parties agree — at least in the alternative— that transfer to the Southern District of Ohio is appropriate. The majority of the related actions are pending in this district, *1375including the first-filed and most advanced action. The Southern District of Ohio - is both accessible .and convenient for parties and witnesses. Four of the six water districts allegedly contaminated by C-8 are in the Southern District of Ohio, as are the majority of potential plaintiffs. Further, centralization in this district permits the Panel to assign the litigation to a less-utilized district with an experienced judge who is not presently overseeing a multidistrict litigation.
IT IS THEREFORE ORDERED that pursuant to 28 U.S.C. § 1407, the actions listed on Schedule A and pending outside the Southern District of Ohio are transferred to the Southern District of Ohio and, with the consent of that court, assigned to the Honorable Edmund A. Sargus, Jr., for .coordinated or consolidated pretrial proceedings with the actions pending there. ■
SCHEDULE A
MDL No. 2433 — IN RE: E.I. DU PONT DE NEMOURS AND COMPANY C-8 PERSONAL INJURY LITIGATION

Southern District of Ohio

Thomas Yakubik V. E.I. DuPont De Nemours and Company, C.A. No. 2:12-00815
John Borman v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01180
Betty Bragg v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01181
Lotie Cline v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01182
Elmer A. Grites v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01183
Linda Davis v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01184
Crystal Forshey v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01185
Melinda Gibson v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01186
Vicky Lightfritz v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01187
Willard Lightfritz v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01188
Kathi Lowe v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01189
Kit McPeekr-Stálnaker v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01190 .
Thomas Eugene Molden v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01191
Jack Offenberger v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01192
Terry Pugh v. E.I. du Pont de Nemours and'Company, C.A. No. 2:12-01193
Kay Sheridan v. E.I. du Pont de Nemours.and Company, C.A. No. 2:12-01194
Herbert Short v. E.I. du Pont de Nemours and Company, C.A. No. 2:12-01195
John Wright v. E.I. du Pont ’ de Nemours and Gompany, C.A. No. 2:12-01196
Amber Wriston v. E.I. du Pont de Nemours and Company, C.A. No. 2:13-00002

Southern District of West Virginia

Summer Mitchell v. E.I. du Pont de Nemours and Company,. C.A. No. 3:12-09572
Thomas Deryl Northup v. E.I. du Pont de Nemours and Company, C.A. No. 3:12-09574
Kathy Selby v. E.I. du Pont de Nemours and Company, C.A. No. 3:12-09576
Mary Harper v. E.I. du Pont de Nemours and Company, C.A. No. 3:12-09577
*1376Virginia Morrison, et al. v. E.I. du Pont de Nemours and Company, C.A. No. 6:12-07053
Scott Blackwell v. E.I. du Pont de Nemours and Company, C.A. No. 6:12-07054 Sandra Tennant v. E.I. du Pont de Nemours and Company, C.A. No. 6:12— 07055

 Judge John G. Heyburn II took no part in the decision of this matter.


. The parties have notified the Panel of eleven additional related actions pending in the same two districts. These and any other related actions are potential tag-along actions. See Panel Rule 7.1.